WENTWORTH, J.,
concurring.
I join with the majority in affirming the order of the judge of compensation claims, and further note the testimony of claimant’s treating psychologist that claimant has had and will continue to have anxiety and depressive disorders which have been aggravated by her industrial accident. The judge’s conclusion that claimant’s disability is permanent and total in nature is supported by her psychologist’s assessment that a job search alone would “bring her back into active psychological care again,” and that she suffers from a permanent anxiety disorder that is “out of control quite easily and quite quickly.”